Case 7:16-cv-00462-GEC Document 26-10 Filed 03/11/21 Page 1 of 3 Pageid#: 2740




 U.S. v. Southern Coal Corporation, Civil Action No. 7:16-cv-00462-GEC




                               Exhibit 10
Case 7:16-cv-00462-GEC Document 26-10 Filed 03/11/21 Page 2 of 3 Pageid#: 2741




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA

                                       (ROANOKE DIVISION)

  UNITED STATES OF AMERICA, ET AL.,                         )
                                                            )
                   Plaintiffs,                              )
                                                            ) Civil Action No. 7:16-cv-00462-GEC
         v.                                                 )
                                                            )
  SOUTHERN COAL CORPORATION, ET AL.,                        )
                                                            )
                   Defendants.                              )
                                                            )
                                                            )


  PROPOSED ORDER GRANTING THE UNITED STATES’, STATE OF ALABAMA’S,
    AND THE STATE OF TENNESSEE’S MOTION TO COMPEL COMPLIANCE
                     WITH THE CONSENT DECREE

        Upon consideration of the United States’, State of Alabama’s, and the State of

 Tennessee’s Motion to Compel Compliance with the Consent Decree (“Motion”); and the Court

 having found that it retained jurisdiction over this matter pursuant to the Consent Decree (Docket

 No. 21, ¶ 134); and the Court having determined that the legal and factual bases set forth in the

 Motion and Memorandum in Support of the Motion establish just cause for the relief granted

 herein; and upon all of the proceedings had before this Court; and after due deliberation and

 sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

        1. The Motion is granted as set forth herein.

        2. Within 10 days of the date of this Order, the Defendants Southern Coal Corporation,

              Premium Coal Company, Inc., and Justice Coal of Alabama, LLC shall pay

              $3,192,000 in Stipulated Penalties to the Plaintiffs, in the allocations provided in ¶ 93

              of the CD.

                                                    1
Case 7:16-cv-00462-GEC Document 26-10 Filed 03/11/21 Page 3 of 3 Pageid#: 2742




      3. By no later than April 30, 2021, the Defendants Southern Coal Corporation and

         Premium Coal Company, Inc., shall complete all necessary work to cease the

         unpermitted discharges at the Premium Coal Refuse Area #2, Premium Coal Mine

         5A, and Premium Coal Mine 20 in Tennessee as directed by the Tennessee

         Department of Environment and Conservation.

      4. The Court shall retain jurisdiction with respect to all matters arising from or related to

         the implementation of this Order.



      So Ordered this ___ day of ________, 2021.




                                             ________________________________
                                             GLEN E. CONRAD
                                             United States District Judge




                                                2
